Citation Nr: 1452196	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-14 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Biloxi, Mississippi


THE ISSUES

1.  Whether a timely claim was filed for entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Forrest General Hospital from February 26, 2011 to February 27, 2011.  

2.  Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Forrest General Hospital from February 26, 2011 to February 27, 2011.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from July 1963 to February 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Biloxi, Mississippi.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The medical expenses reimbursement claim on appeal is bifurcated into two separate issues.  In order to provide the most adequate consideration of THE claim, the Board will initially address the issue of whether a timely claim was filed for his private hospitalization, and will thereafter address on the merits whether "unauthorized" medical expenses should be granted for his private hospitalization.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces).

The Board will adjudicate the threshold "timeliness" issue.  However, the merits of the unauthorized medical expenses part of the appeal is REMANDED to the VAMC in Biloxi, Mississippi.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's private hospitalization dates of February 26, 2011 to February 27, 2011, are after July 19, 2001, but still more than 90 days before May 21, 2012.  

2.  The claim for entitlement to payment or reimbursement was filed in March or June of 2011, no later than one year after May 21, 2012. 


CONCLUSION OF LAW

The Veteran's claim for entitlement to payment or reimbursement for medical expenses incurred during a hospitalization at Forrest General Hospital from February 26, 2011 to February 27, 2011, is deemed timely.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 17.1004(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the U.S. Court of Appeals for Veterans Claims (Court) implied the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  To the extent the VCAA is applicable to the instant medical expenses reimbursement claim, the Board has considered its provisions.  

With regard to the timeliness issue, the decision below is considered a full grant of the benefits sought for that particular issue.  To the extent that there may be any deficiency of VCAA notice or assistance, there is no prejudice to the appellant or the Veteran in proceeding with adjudication of the timeliness issue, given the favorable nature of the Board's decision herein. 

II.  Timeliness of Claim

The appellant has requested reimbursement for the Veteran's unauthorized medical expenses, contending that the private hospitalization from February 26, 2011 to February 27, 2011 was rendered in a "medical emergency" of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  Payment or reimbursement of non-VA emergency medical services for nonservice-connected disorders for Veterans without insurance is available if certain conditions are met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2014); 38 C.F.R. §§ 17.1000-17.1008 (2014).  

From February 26, 2011 to February 27, 2011, the Veteran was hospitalized at Forrest General Hospital in Hattiesburg, Mississippi, for chest pain, heart palpitations, shortness of breath, and syncope due to his coronary artery disease.   This is a private facility.  The immediate care was noted to be urgent and emergent.  During his hospitalization, a cardiolite stress test was performed which revealed an abnormal perfusion study.  The Veteran is not service-connected for any disability, and he does not have permanent and total disability due to a service-connected disability.  

To receive payment or reimbursement for emergency treatment under the Millennium Bill Act, a claimant must submit to the VAMC of jurisdiction a completed standard billing form (such as a UB-92 or HCFA 1500).  Where the claims form does not contain a false claims notice, the completed form must be accompanied by a signed, written statement declaring that "I hereby certify that this claim meets all of the conditions for payment by VA for emergency medical services under 38 C.F.R. § 17.1002 (except for paragraph (e)) and 17.1003.  I am aware that 38 U.S.C.A. § 6102(b) provides that one who obtains payment without being entitled to it and with intent to defraud the United States shall be fined in accordance with title 38, United States Code, or imprisoned not more than one year, or both."  38 C.F.R. § 17.1004(b).

If after reviewing the claim the decisionmaker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decisionmaker within 30 days of receipt of the request or the claim will be treated as abandoned, except that if the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained.  38 C.F.R. § 17.1004(e).

Ultimately, the VAMC relied on the provisions of 38 C.F.R. § 17.1004(d) to deny the above claim as untimely.  This provision states: 

To receive payment or reimbursement for emergency services, a claimant must file a claim within 90 days after the latest of the following: 

(1) The date that the Veteran was discharged from the facility that furnished the emergency treatment;

(2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or

(3) The date the Veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party. 

38 C.F.R. § 17.1004(d).

The VAMC determined that the appellant, who furnished the treatment in the present case, did not submit its claim for payment or reimbursement within 90 days of the date the Veteran was discharged from the private facility.  That is, the VAMC determined that the claimant filed its "complete" claim in June 2011, which is over 90 days after the February 27, 2011 discharge date from the private facility.  The VAMC also found that the claim that was initially submitted in March 2011 was insufficient and additional inpatient medical evidence was required.  See May 2012 VA clinical tracking record.  In contrast, the appellant has alleged that it filed the claim for payment or reimbursement with complete medical records electronically in March 2011, which is within the 90 day deadline.  See November 2011 NOD; June 2012 VA Form 9.  The appellant has submitted computer generated printouts to support this contention, which note that Forrest General Hospital received a copy of the certified mail receipt signed by a VA employee in March 2011, confirming receipt and acceptance of the claim by VA at that time.  

In any event, VA recently amended 38 C.F.R. § 17.1004 to codify the situations where VA would provide retroactive reimbursement under the terms of amended 38 U.S.C.A. § 1725.  See Payment or Reimbursement for Emergency Services for Nonservice-Connected Conditions in Non-VA Facilities, 77 Fed. Reg. 23615 - 23618 (Apr. 20, 2012) ("We interpret [the 2010 Act] provision to allow VA, through regulation, to provide retroactive reimbursement, and we are implementing this authority in new § 17.1004(f)").  

Significantly, 38 C.F.R. § 17.1004(f) states that "Notwithstanding paragraph (d) of this section, VA will provide retroactive payment or reimbursement for emergency treatment received by the Veteran on or after July 19, 2001, but more than 90 days before May 21, 2012, if the claimant files a claim for reimbursement no later than 1 year after May 21, 2012."  38 C.F.R. § 17.1004(f) (2014) (emphasis added).  Looking to the plain language of this regulation, it appears that the provisions of paragraph (d) will no longer be used as a bar to considering a claim under the amended criteria of  38 U.S.C.A. § 1725 when the claim otherwise meets the new criteria set forth in paragraph (f).

In this case, the Veteran's hospitalization dates of February 26, 2011 to February 27, 2011, are after July 19, 2001, but still more than 90 days before May 21, 2012.  In addition, the claim for entitlement to payment or reimbursement under 38 U.S.C.A. § 1725 was filed in March or June of 2011, no later than one year after May 21, 2012.  Because the claim fits the broad criteria identified under 38 C.F.R. § 17.1004(f), the Board finds that the claim in the present case was timely filed for purposes of being considered under the amended criteria of 38 U.S.C.A. § 1725.  

Accordingly, based on the evidence and analysis above, the Board finds that Forrest General Hospital has submitted a timely claim for payment or reimbursement of hospitalization services provided to the Veteran from February 26, 2011 to February 27, 2011.  38 U.S.C.A. § 5107.  The Board's action does not intimate that payment or reimbursement for unauthorized medical treatment may actually be made at this point, since the VAMC must first determine whether the claimed treatment meets the other criteria cited in 38 C.F.R. § 17.1002 (a)-(h).  As such, the merits of the unauthorized medical expenses claim will be addressed in the REMAND section below.  


ORDER

The claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Forrest General Hospital from February 26, 2011 to February 27, 2011, is considered timely; to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to perform additional development, to include possible adjudication on the merits of the unauthorized medical expenses claim on appeal.    

First, it is unclear whether the Veteran has any coverage under a "health-plan contract" within the meaning of 38 C.F.R. § 17.1001(a), which would thereby preclude reimbursement for his medical expenses under 38 U.S.C.A. § 1725.  In this regard, the private emergency room records submitted by the claimant include a February 2011 "SSI Eligibility Verification Response," which listed the Veteran's active coverage in Medicare Part A.  The term "health-plan contract" includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395(c)) or established by section 1831 of that Act (42 U.S.C.A. § 1395(j)).  38 U.S.C.A. § 1725(f)(2)(B); 38 C.F.R. § 17.1001(a)(2).  In other words, Medicare Part A and Medicare Part B are enumerated "health-plan contracts."  Consequently, the VAMC should determine whether the Veteran has coverage under a "health-plan contract" through Medicare Part A at the time of his February 2011 hospitalization at issue.  It should be ascertained whether or not Medicare Part A actually paid or reimbursed any part of the hospital bills.  

In this regard, the Millennium Health Care and Benefits Act has several requirements including that the Veteran have no entitlement to care or services under a health-plan contract.  38 U.S.C.A. § 1725(b)(3)(B) (West 2002 & Supp. 2014); 38 C.F.R. § 17.1002(f) (2014).  Specifically, under the implementing regulation, 38 C.F.R. § 17.1002(f), the Veteran must have no coverage under a health-plan contract for payment or reimbursement, "in whole or in part," for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment).

Effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to 2010 statutory changes.  See 77 Fed. Reg. 23615 (April 20, 2012).  In the Supplementary Information section, VA specifically addressed a commenter's suggestion that VA remove the term "or in part" from current § 17.1002(f).  VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725(b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that section 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions.  VA stated, "In other words, section 1725(b)(3)(B) requires that the Veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b)... The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the Veteran's liability for emergency treatment if such Veteran has no health-plan contract 'in whole or in part.'"  VA respectfully declined to make any changes to the regulation based on this comment.  Thus, here, the critical threshold question is whether any of the Veteran's private hospital expenses - totaling $10,284.70, were covered "in whole or in part" through Medicare Part A.  

Second, if and only if the Veteran's private hospital expenses - totaling $10,284.70, were not covered "in whole or in part" through Medicare Part A or other insurance, the VAMC should provide the appellant with proper Veterans Claims Assistance Act of 2000 (VCAA) notice in connection with the unauthorized medical expense reimbursement claim on the merits.  The previous August 2011 VCAA notice letter did not advise the appellant of the legislative amendments pertaining to section 1725, pursuant to the Veterans Millennium Health Care and Benefits Act.  Therefore, a remand is required for a VCAA letter that notifies the appellant of any information or lay or medical evidence not previously provided that is necessary to substantiate the unreimbursed medical expenses claim for a nonservice-connected condition under the amended/revised version of § 1725 pursuant to the Veterans Millennium Health Care and Benefits Act.  The notice must also indicate what information or evidence should be provided by the appellant and what information or evidence VA will attempt to obtain on the appellant's behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This notice should specifically address the term "medical emergency" (38 C.F.R. § 17.1002(b)) and the term "feasible availability" of a VA facility (38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c)).  Finally, if the issue of stability is raised, this notice should specifically address the criteria for "stabilization" and the conditions for payment beyond the point of stabilization pursuant to 38 U.S.C.A. § 1725(f)(1)(C) (effective October 2008) and 38 C.F.R. §§ 17.1001(d), 17.1005(b), (c), (d) (effective January 2012).   

Third, if and only if the Veteran's private hospital expenses - totaling $10,284.70, were not covered "in whole or in part" through Medicare Part A or other insurance, the VAMC should take appropriate steps to develop and adjudicate the unreimbursed medical expenses claim on the merits under the amended/revised version of § 1725 pursuant to the Veterans Millennium Health Care and Benefits Act.  This is because the VAMC previously did not adjudicate the merits of this claim.  In this case, the claimant's previous arguments pertaining to the unreimbursed medical expenses claim largely focus around why the claim should be considered timely.  Therefore, it can be argued the appellant would be prejudiced if the Board were to adjudicate the merits of the underlying claim without first remanding it to the AOJ/VAMC for prior consideration.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  As such, a remand is warranted to afford the appellant with all due process.  


Accordingly, the case is REMANDED for the following action:

1.  Clarify whether the Veteran has coverage under a "health-plan contract," such as Medicare Part A for his private hospitalization at Forrest General Hospital from February 26, 2011 to February 27, 2011.  That is, ascertain whether or not Medicare Part A actually paid or reimbursed any part of the Veteran's hospital bills totaling $10,284.70.  Please note that under the implementing regulation, 38 C.F.R. § 17.1002(f), the Veteran must have no coverage under a health-plan contract for payment or reimbursement, "in whole or in part," for the emergency treatment at issue, in order to be eligible for payment or reimbursement of unauthorized medical expenses.  

2.  If and only if the Veteran's private hospital expenses - totaling $10,284.70, were not covered "in whole or in part" through Medicare Part A or other insurance, then VCAA notice should be sent to the appellant that addresses the unreimbursed medical expenses claim on the merits.  That is, resend a VCAA notice letter notifying the appellant of any information or lay or medical evidence not previously provided that is necessary to substantiate the private medical expenses claim for a nonservice-connected condition under the amended/revised version of § 1725 pursuant to the Veterans Millennium Health Care and Benefits Act.  This notice must indicate what information or evidence the appellant should provide, and of what information or evidence VA will attempt to obtain on the appellant's behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b).  

This VCAA letter should specifically address the term "medical emergency" (38 C.F.R. § 17.1002(b)) and the term "feasible availability" of a VA facility (38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c)).  In addition, if the issue of stability is raised, this VCAA letter should specifically address the term "stabilization" and the conditions for payment beyond the point of stabilization under 38 U.S.C.A. § 1725(f)(1)(C) (effective October 2008) and 38 C.F.R. §§ 17.1001(d), 17.1005(b), (c), (d) (effective January 2012)).  

3.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  When the development requested has been completed, the "unauthorized" medical expenses issue on appeal under the amended/revised version of 38 U.S.C.A. § 1725 should be adjudicated on the merits by the VAMC, on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


